This appeal is from the interlocutory order of the Orphans' Court of Delaware County directing appellant-trustee to file an account. As there is no statute authorizing an appeal from such an interlocutory order of the Orphans' Court, the appeal must be quashed.
The terms of the Act of June 24, 1895, P. L. 243, 12 PS 1104, amended by the Act of March 30, 1921, P. L. 60, allowing appeals from orders to account, are limited to such orders made by courts of common pleas, and do not include orphans' court orders.
Appeal quashed.